Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sejal Gosalia on November 16, 2021 to resolve §112 issues introduced into the claims with the most recent claim amendment.
The application has been amended as follows: 
	In Claim 1, last line, diluting agent is admixed with [[the]] a liquid crumb rubber modified bitumen composition.
	In Claim 3, The method according to claim [[2]] 1, wherein the liquid crumb rubber modified bitumen composition comprises:
	In Claim 4, The method according to claim [[2]] 1, wherein the liquid crumb rubber modified bitumen composition comprises:



Response to Arguments
	Applicant’s claim amendments and remarks filed November 9, 2021 have been fully considered and are persuasive in overcoming all §112 and prior art rejections of record.  Said rejections are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-11 and 13-14 are allowed.  The closest prior art is Kerszenbaum (WO2009019041; CA2695829 used as an English translation) which teaches the recited formulation for reducing odors in bitumen compositions but fails to teach or reasonably suggest the use of 210 to 400 ppm of such a mixture in bitumen compositions as recited.  Kerszenbaum only teaches 10 to 200 ppm of the odor reducing mixture of active agents and diluting agents (See page 5 6th paragraph of CA2695829).  There is other teaching or suggestion which would prompt someone of ordinary skill in the art to add more of the active agent / diluting mixture without the use of hindsight.  Additionally, doing so may also compromise the principle of the invention of Kerszenbaum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766